Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1-13:
Applicant’s argument, starting on page 8 of the response, reviewed carefully and found to be persuasive.
A wiring substrate with the limitation  “wherein in a planar view of the wiring substrate, where a length of each of the plurality of openings in a direction along the first and second pair of signal lines is a length L1, a length of the opening in a direction orthogonal to a length direction of the length L1 is a length L2, and a distance between the first differential signal line and the second differential signal line is a length L3, the length L1 is greater than or equal to four times the length L2, and the length L2 is equal to or less than the length L3” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 18-19: 
A wiring substrate with the limitation “wherein in a planar view of the wiring substrate, where a length of each of the plurality of openings in a direction along the first and second pair of signal lines is a length L1, a length of the opening in a direction orthogonal to a length direction of the length L1 is a length L2, and a distance between the first differential signal line and the second differential signal line is a length L3, the length L1 is greater than the length L2, and the length L2 is equal to or less than the length L3” in combination with other claimed limitations of the base claim 18 has not been disclosed by prior art of record taken alone or in combination, and wherein when a signal having a bit rate of 5.3 Gbps is transmitted to the wiring substrate, a radiation noise measured in a frequency range from 300 kHz to 20 GHz in an atmosphere at a temperature of 25 OC and a relative humidity of 23 to 50% is less than 20 dbpV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims is allowable. The restriction requirement for the group, as well as, specie, as set forth in the Office action mailed on September 30, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 12-13, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / September 2, 2022